      9:18-cv-00083-MBS         Date Filed 10/12/18       Entry Number 46        Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Tomasa Romero Solis, Heriberto Gonzalez  )            C/A No.: 9:18-CV-0083-MBS
Najera, Anareli Mendiola Romero, Edgar   )
Mendiola Romero, and Juan Carlos         )
Mendiola Romero,                         )
                                         )
                             Plaintiffs, )
                                         )
                      v.                 )
                                         )
L. Frank Cissna, Director, United States )
Citizenship and Immigration Services,    )
                                         )
                             Defendant.  )
___________________________________ )

                                                ORDER

       This case is before the Court on the parties’ joint request for a briefing schedule. Given

the nature of the case and the agreement of the parties, the Court enters the following schedule:

       •       On or by November 2, 2018, the Defendant shall produce the Certified

               Administrative Record and a declaration to counsel for the Plaintiffs;

       •       On or by December 7, 2018, the Plaintiffs shall file their motion for summary

               judgment, an unopposed motion for a protective order, and an unopposed motion

               to file the record under seal;

       •       On or by January 7, 2019, the Defendant shall file its response to Plaintiffs’

               motion for summary judgment and its cross-motion for summary judgment;

       •       On or by January 21, 2019, the Plaintiffs shall file their reply in support of their

               motion for summary judgment and their response to Defendant’s motion for

               summary judgment; and




                                                  1

     9:18-cv-00083-MBS         Date Filed 10/12/18      Entry Number 46        Page 2 of 2




       •      On or by February 4, 2019, the Defendant shall file its reply in support of its

              motion for summary judgment.

Nothing in this briefing schedule precludes Plaintiffs from moving to complete or supplement

the record should they deem such motion necessary.

       IT IS SO ORDERED.

October 10, 2018                                     /s/Margaret B. Seymour ______
                                                     Margaret B. Seymour
                                                     Senior United States District Judge




                                                2

